Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
Response to Amendment
2.	In the amendment filed on June 14, 2022, the examiner acknowledges the following: 
3.	Claims 1, 3, 4 and 6 were amended. 
4.	Claim 5 was canceled by Applicant.
5.	Claim 10 appears to have the correct reference as depending to claim 1 and the previous objection is withdrawn by the Examiner.
6.	Fig 4 was amended to include the “Prior Art” label since it includes only subject matter previous the instant application. Therefore, the previous objection is withdrawn by the Examiner.
7.	Currently, claims 1 – 11 are pending. Claim 5 was canceled by Applicant; therefore, claims 1 – 4 and 6 – 11 are being considered for examination. 
Information Disclosure Statement
8.	The IDS document filed on03/30/2022 is acknowledged.


Response to Arguments
9.	Applicant's arguments filed June 14, 2022, have been fully considered and they are persuasive. On pages 8 – 11, Applicant argues that neither Wang nor Liu teaches the amended independent claim s or the other dependent claims. The Examiner respectfully disagrees. For example, Applicant argues that Wang and Liu fail to teach:
1) the processing unit includes a spatio-temporal correlation logic. 2) the device cell includes for each photosensor, a pixel encoding unit; 3) the logic unit performs a correlation of the pixel information.
The rejection was done on a combination of prior/related art wherein all the embodiments of one art reads in a claim or on a combination of two or more arts and not based on either Wang or Liu alone.  The arguments are based on the newly amended claims and not on the previous claim disclosure.
As for that matter, Wang teaches a dynamic vision sensor (DVS) with shared pixels and time division multiplexing for higher spatial resolution and better linear separable data, wherein the DVS comprises a plurality of  N X N pixel clusters wherein each pixel cluster includes the following N X N photoreceptors/photodiodes, which converts the received luminance into a corresponding electrical signal, a cluster-specific differentiator unit coupled to and shared by all the N X N photoreceptors, wherein for each photoreceptor in the N X N photoreceptors, the differentiator unit  the corresponding electrical signal from the photoreceptor an generates a photoreceptor-specific difference signal indicative of the deviation of the corresponding electrical signal from a differentiator unit-specific reset level, and a cluster-specific comparator unit coupled to the differentiator unit and shared by all the N X N photoreceptors, wherein, for each photoreceptor in the N X N photoreceptors, the comparator unit receives the photoreceptor-specific difference signal and generates a corresponding pixel event signal indicative of a change in contrast of the received luminance; and a digital control module coupled to the plurality of N X N pixel clusters for sequentiation and read-out of pixel event signals from each cluster-specific comparator unit. 
As for claim 1, Wang teaches 
A photoarray for detecting time-dependent image data (It corresponds to a dynamic vision sensor or an event-based sensor 100 (Fig 1) that includes a sensor module 110, a determiner 120 and an output unit 130. See Abstract; [0037]), comprising: an array of multiple device cells (Fig 3 shows pixel array 52 that includes a plurality of photocells 56. See [0036]), wherein each device cell includes: a group of photosensors (Fig 4, shows a 2 X 2-pixel cluster 58, which includes a group of photosensors 70 – 73. See [0036; 0037; 0038]), each photosensor configured to generate an analog sensor signal dependent on a light intensity at said photosensor (pixel 18 performs a data driven analog-to-digital (AD) conversion. See [0033]), 
for each photosensor a pixel encoding circuit (address event AE encodes the image scene. See [0031; 0034]). Wang teaches, for example, in paragraph [0003] that the current DVS systems provide efficient encoding of the local changes in a scene reflectance and further that in his/her DVS, given a certain integration time, a DVS sensor outputs asynchronous stream of pixel AEs that directly encode scene reflectance changes (See [0031]). Wang also teaches based on Fig 2 that the inverter 28 provides during the sampling period the photocurrent generated is logarithmically encoded for the scene being monitored/detected (See [0032]) and as seen in Fig 2 an inverter is provided one photodiode 20 of a pixel 18, which means that each pixel includes as part of its circuitry a unit/portion capable of encoding it somehow. Fig 4 shows how the differential/comparator as seen in Fig 2, located at the center of Fig 4 wherein it gets the encoded/encoding data for each pixel P1 to P4 and which is controlled directly by the cluster-specific AER logic unit 62 of Fig 3, wherein each pixel in a cluster may share the common differentiator and comparator using Time Division Multiplexing techniques for higher spatial resolution an better linear separation of pixel data (See [0037]) configured to transform the analog sensor signal generated by said photosensor into a digital pixel information stemming from said photosensor (Fig 3, digital control module 54 (is coupled to pixel array 52 as to produce a digital pixel information) and Fig 4 shows the layout of a 2 X 2 pixel cluster in the DVS 50 of Fig 3. See [0036; 0037]), and 
a processing unit (Fig 12 shows an exemplary system/apparatus that includes the DVS 50 of Figs 3 and 4 and  it includes a processor 167 which can be a computer or computing unit (See [0061]) wherein the whole system includes  and generates address event representation based on data from AER logic unit AER 42 as in Fig 2 in order to obtain pixel information (See [0034]), which comprises a correlation logic (As seen in Fig 2, the system also includes cluster-specific AER logic 42 or AER 62 of Fig 3 and that corresponds to the correlation logic, which correlates pixel event address events or pixel information from the comparators to the differentiator. See [0034; 0037; 0042; 0044]) configured to correlate said pixel information stemming from the photosensors of said group of photosensors and to produce as a result (pixel information is related to the address of each pixel provided by the AER 42 as in Fig 2 or pixel data provided by cluster-specific AER logic unit. See [0034; 0037; 0042; 0044]), a request signal indicating that said cell contains pixel information to be read and/or a pass signal utilized in the processing unit to allow pixel information contained in said cell to be transmitted (The request is done as a first that could be a requesting row direction or request for all addresses or a request for the leftmost column  and all addresses of the requesting columns are then sequentially read out. See [0034]). 
Even though, Wang teaches most of claim 1, it does not give information fo9r the new portion of the limitation about the correlation logic being “a spatio-temporal”, which in the same field of endeavor is taught by Liu. Liu teaches an event-based sensor as Wang and which is provided and it may include a sensor configured to generate an event signal that includes identification information that relates to an active pixel that detects an event from among a plurality of sensing pixels, a determiner configured to determine whether the event signal is to be filtered based on a predetermined condition, and an outputter configured to output the event signal based on a result of the determination. As Wang, Liu teaches in Fig 2 a diagram illustrating an event-based sensor 100 that includes a sensor chip 210, a filter chip 220, and a logic chip 230. The sensor chip 100 may generate asynchronous address events (AE) signals by using active pixels (See [0056; 0057]). The event that corresponds to the real activity may be generated due to a movement of an object or a change in lighting. As for the new limitation “spatio-temporal” correlation of claim 1, Liu (See [0009; 0018]) teaches as an example, the event that corresponds to the real activity and it is detected in a predetermined pixel may have a temporal correlation with events that are detected in spatial neighbor pixels of the predetermined pixel (See [0059]). Conversely, an event that corresponds to the BA and is detected in the predetermined pixel may have no temporal correlation on with the events that are detected in the spatial neighbor pixels of the predetermined pixel. Based on the difference, the event-based sensor 100 may filter the event signal that corresponds to the BA by identifying events having no spatiotemporal correlation (See [0059]). In Fig 3, Liu shows a spatiotemporal correlation scheme/principle according to an exemplary embodiment (See [0062]). It shows the event signals within pixel blocks 2 X 2 sensing pixels sensor 210 of Fig 2 may be projected to the filter cell 310 of Fig 3, wherein a sub-sampling rate may be equal to 1 in a row and a column. When an event signal is generated in a predetermined sensing pixel 311 at t1, a spatiotemporal support may be provided for 4 sensing pixels that include the predetermined sensing pixel 311 during the time window dT. Concisely, when an event signal is generated in a sensing pixel 321 that corresponds to the same filter cell, for example a filter cell 320, at t2 within the time window dT, the event signal may be determined to have a spatiotemporal correlation (See [0063; 0064]).
Therefore, it would have been obvious to the one skilled in the art to combine modify Wang DVS with some of the aspects the of Liu event-based sensor such as the correlation logic to include the feature taught by Liu, wherein correlation logic compares a pixel information when there is a real event and where there is not an occurring event or background and it obtains the difference between pixels having spatiotemporal correlation and the ones having none, which would improve Wang’s to be include for example a predetermined condition, which could be based on a spatiotemporal correlation among respective occurrences of the event (See Liu [0009; 0018]).
	In conclusion, and as discussed above, the previous art Wag and Liu teach the limitations as amended in the newly amended claim 1 and they will be used wherever they still apply. See rejections below.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 – 4 and 6 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over “Y. Wang et al., US 2016/0093273 A1, hereinafter Wang” in view of “Hangjie Liu et al., US 2016/0274643 A1, hereinafter Liu. (Note: Both arts are cited in the IDS).

Regarding Claim 1:
 Wang discloses a dynamic vision sensor with shared pixels and time division multiplexing for higher spatial resolution and better linear separable data.  It teaches a vision sensor comprising: a plurality of N X N pixel clusters, wherein each pixel cluster includes the following: N X N photoreceptors, wherein each photoreceptor converts received luminance into a corresponding electrical signal, a cluster-specific differentiator unit coupled to and shared by all of the N X N photoreceptors, wherein, for each photoreceptor in the N X N photoreceptors, the differentiator unit receives the corresponding electrical signal from the photoreceptor and generates a photoreceptor-specific difference signal indicative of the deviation of the corresponding electrical signal from a differentiator unit-specific reset level, and a cluster-specific comparator unit coupled to the differentiator unit and shared by all of the N X N photoreceptors, wherein, for each photoreceptor in the N X N photoreceptors, the comparator unit receives the photoreceptor-specific difference signal and generates a corresponding pixel event signal indicative of a change in contrast of the received luminance; and a digital control module coupled to the plurality of N X N pixel clusters for sequentiation and read-out of pixel event signals from each cluster-specific comparator unit. 
As for claim 1, Wang teaches,
A photoarray for detecting time-dependent image data (It corresponds to a dynamic vision sensor or an event-based sensor 100 (Fig 1) that includes a sensor module 110, a determiner 120 and an output unit 130. See Abstract; [0037]), comprising: an array of multiple device cells (Fig 3 shows pixel array 52 that includes a plurality of photocells 56. See [0036]), wherein each device cell includes: a group of photosensors (Fig 4, shows a 2 X 2-pixel cluster 58, which includes a group of photosensors 70 – 73. See [0036; 0037; 0038]), each photosensor configured to generate an analog sensor signal dependent on a light intensity at said photosensor (pixel 18 performs a data driven analog-to-digital (AD) conversion. See [0033]), 
for each photosensor a pixel encoding circuit (address event AE encodes the image scene. See [0031; 0034]). Wang teaches, for example, in paragraph [0003] that the current DVS systems provide efficient encoding of the local changes in a scene reflectance and further that in his/her DVS, given a certain integration time, a DVS sensor outputs asynchronous stream of pixel AEs that directly encode scene reflectance changes (See [0031]). Wang also teaches based on Fig 2 that the inverter 28 provides during the sampling period the photocurrent generated is logarithmically encoded for the scene being monitored/detected (See [0032]) and as seen in Fig 2 an inverter is provided one photodiode 20 of a pixel 18, which means that each pixel includes as part of its circuitry a unit/portion capable of encoding it somehow. Fig 4 shows how the differential/comparator as seen in Fig 2, located at the center of Fig 4 wherein it gets the encoded/encoding data for each pixel P1 to P4 and which is controlled directly by the cluster-specific AER logic unit 62 of Fig 3, wherein each pixel in a cluster may share the common differentiator and comparator using Time Division Multiplexing techniques for higher spatial resolution an better linear separation of pixel data (See [0037]) configured to transform the analog sensor signal generated by said photosensor into a digital pixel information stemming from said photosensor (Fig 3, digital control module 54 (is coupled to pixel array 52 as to produce a digital pixel information) and Fig 4 shows the layout of a 2 X 2 pixel cluster in the DVS 50 of Fig 3. See [0036; 0037]), and 
a processing unit (Fig 12 shows an exemplary system/apparatus that includes the DVS 50 of Figs 3 and 4 and  it includes a processor 167 which can be a computer or computing unit (See [0061]) wherein the whole system includes  and generates address event representation based on data from AER logic unit AER 42 as in Fig 2 in order to obtain pixel information (See [0034]), which comprises a “spatio-temporal” correlation logic (As seen in Fig 2, the system also includes cluster-specific AER logic 42 or AER 62 of Fig 3 and that corresponds to the correlation logic, which correlates pixel event address events or pixel information from the comparators to the differentiator. See [0034; 0037; 0042; 0044]) configured to correlate said pixel information stemming from the photosensors of said group of photosensors and to produce as a result (pixel information is related to the address of each pixel provided by the AER 42 as in Fig 2 or pixel data provided by cluster-specific AER logic unit. See [0034; 0037; 0042; 0044]), a request signal indicating that said cell contains pixel information to be read and/or a pass signal utilized in the processing unit to allow pixel information contained in said cell to be transmitted (The request is done as a first that could be a requesting row direction or request for all addresses or a request for the leftmost column  and all addresses of the requesting columns are then sequentially read out. See [0034]). 
Even though, Wang teaches most of claim 1, it does not give information fo9r the new portion of the limitation about the correlation logic being “a spatio-temporal”, which in the same field of endeavor is taught by Liu. Liu teaches an event-based sensor as Wang and which is provided and it may include a sensor configured to generate an event signal that includes identification information that relates to an active pixel that detects an event from among a plurality of sensing pixels, a determiner configured to determine whether the event signal is to be filtered based on a predetermined condition, and an outputter configured to output the event signal based on a result of the determination. As Wang, Liu teaches in Fig 2 a diagram illustrating an event-based sensor 100 that includes a sensor chip 210, a filter chip 220, and a logic chip 230. The sensor chip 100 may generate asynchronous address events (AE) signals by using active pixels (See [0056; 0057]). The event that corresponds to the real activity may be generated due to a movement of an object or a change in lighting. As for the new limitation “spatio-temporal” correlation of claim 1, Liu (See [0009; 0018]) teaches as an example, the event that corresponds to the real activity and it is detected in a predetermined pixel may have a temporal correlation with events that are detected in spatial neighbor pixels of the predetermined pixel (See [0059]). Conversely, an event that corresponds to the BA and is detected in the predetermined pixel may have no temporal correlation on with the events that are detected in the spatial neighbor pixels of the predetermined pixel. Based on the difference, the event-based sensor 100 may filter the event signal that corresponds to the BA by identifying events having no spatiotemporal correlation (See [0059]). In Fig 3, Liu shows a spatiotemporal correlation scheme/principle according to an exemplary embodiment (See [0062]). It shows the event signals within pixel blocks 2 X 2 sensing pixels sensor 210 of Fig 2 may be projected to the filter cell 310 of Fig 3, wherein a sub-sampling rate may be equal to 1 in a row and a column. When an event signal is generated in a predetermined sensing pixel 311 at t1, a spatiotemporal support may be provided for 4 sensing pixels that include the predetermined sensing pixel 311 during the time window dT. Concisely, when an event signal is generated in a sensing pixel 321 that corresponds to the same filter cell, for example a filter cell 320, at t2 within the time window dT, the event signal may be determined to have a spatiotemporal correlation (See [0063; 0064]).
Therefore, it would have been obvious to the one skilled in the art to combine modify Wang DVS with some of the aspects the of Liu event-based sensor such as the correlation logic to include the feature taught by Liu, wherein correlation logic compares a pixel information when there is a real event and where there is not an occurring event or background and it obtains the difference between pixels having spatiotemporal correlation and the ones having none, which would improve Wang’s to be include for example a predetermined condition, which could be based on a spatiotemporal correlation among respective occurrences of the event (See Liu [0009; 0018]).

Regarding Claim 2:
The rejection of claim 1 is incorporated herein. Wang combined with Liu teach claim 1 limitations. As for claim 2 limitations “wherein two or more photosensors of said group of photosensors are arranged adjacent to each other” (Wang Fig 4, shows four photosensors 70 – 73 positioned adjacent to each other. See [0038]). 

Regarding Claim 3:
	The rejection of claim 1 is incorporated herein. As for claim 3 limitations, wherein the multiple device cells are divided into multiple sets of cells (Wang Fig 2 and Fig 4 wherein the device cells are divided in plural sets of cells. See [0034; and each set of cells further includes a secondary processing unit placed at an end of said set of cells (Wang Fig 2, Fig 4 – differential processing and comparator processing unit 60 (Fig 4) and each pixel cluster or cell device includes an address event representation AER 42 of Fig 2 and wherein the comparator responds to an “ON-event” comparator that provides a 44 signal to the AER 42 or an “OFF-event” that provides a 45 signal. See [0034]), which secondary processing unit comprises a secondary correlation logic configured to correlate said pixel information stemming from the photosensors of said group of photosensors of a selected cell of said cells and produce as a result a request signal indicating that said selected cell contains pixel information to be read and/or at least one pass signal utilized in the secondary processing unit to allow pixel information contained in said selected cell to be transmitted (In Wang Fig 2 and Fig 4, when the pixel cluster has an “ON-event” happening the  AER will do the processing based on signal 44 and when the pixel cluster has an “OFF-event” happening the AER 42 would do the processing based on the signal 45. See [0034]).
Even though Wang teaches several of the limitations of claim 1, Wang does not clearly discuss about a second correlation logic, which in the same field of endeavor is taught by Liu. Liu discloses an event-based sensor as Wang and a method of operation as it is shown in Fig 6 that shows a discharge-compare-correlation circuitry configured to determine a timing correlation within a filter-cell 600 that enables the system to store event timing information. In this case a digital logic is configured to control switches is not illustrated in Fig 6. See [0071].
Therefore, it would have been obvious to the one skilled in the art to combine modify Wang DVS with some of the aspects the of Liu event-based sensor such as the correlation logic to include a secondary correlation logic, which would improve Wang’s to be able to determine a timing correlation as part of a filter-cell that enables to store the timing information where the event occurred and if a current occurrence event was detected in a time interval of a predetermined time interval (See Liu [0019]).

Regarding Claim 4:
The rejection of claim 1 is incorporated herein. As for claim 4 limitations“wherein said correlation logic and/or said secondary correlation logic are/is implemented by combinational logic” (Even though Wang teaches several of the limitations of claim 1, Wang does not clearly discuss about a second correlation logic, which in the same field of endeavor is taught by Liu. Liu discloses an event-based sensor as Wang and a method of operation as it is shown in Fig 6 that shows a discharge-compare-correlation circuitry configured to determine a timing correlation within a filter-cell 600 that enables the system to store event timing information. In this case a digital logic is configured to control switches is not illustrated in Fig 6. See [0071].
Therefore, it would have been obvious to the one skilled in the art to combine modify Wang DVS with some of the aspects the of Liu event-based sensor such as the correlation logic to include a secondary correlation logic, which would improve Wang’s to be able to determine a timing correlation as part of a filter-cell that enables to store the timing information where the event occurred and if a current occurrence event was detected in a time interval of a predetermined time interval (See Liu [0019]).

Regarding Claim 6: 
The rejection of claim 1 is incorporated herein. As for claim 6 limitations wherein said correlation logic and/or said secondary correlation logic are/is configured to produce a request signal and/or a pass signal (Fig 2, Wang teaches an address event representation AER 42, wherein the pixel 18 may first request in a row direction or request in a column direction. See [0034]), when a correlation result of said pixel information is equal to or larger than a minimum threshold number and/or smaller than or equal to a maximum threshold number (Wang, Fig 2 an increase in the intensity of light 24 leads to an “ON event” while a decrease produces an “OFF event”. The comparator 38 responds with an “ON event” signal 44 that represents a fractional increase in the received luminance that exceeds a comparator-specific tunable threshold. Similarly, the comparator 40 responds with and “OFF event” signal 45 when a fractional decrease in the received luminance exceeds a comparator-specific tunable threshold. See [0034]). 

Regarding Claim 7:
The rejection of claim 1 is incorporated herein. As for claim 7 limitations “wherein said processing unit comprises for each photosensor of said group of photosensors a pixel operation logic, which is configured to receive and temporarily store pixel information stemming from said corresponding photosensor of said group and to reset and/or restart said pixel encoding circuit of said corresponding photosensor” (Wang shows is Fig 2 that each pixel 18 of the cluster includes and AER 42 or a pixel operation logic (See [0034]). As for the storage, Wang teaches in paragraph [0031] that the DVS when in camera devices can greatly reduce power, data storage and computation requirements. Also, Wangs teaches in Fig 12 a system memory 169 that is capable of store data ([0062]) and a peripheral memory 171 that is capable of storing data ([0061; 0064]).

Regarding Claim 8:
The rejection of claim 1 is incorporated herein. As for claim 8 limitations “wherein: said processing unit comprises for each photosensor of the group of photosensors an event storage memory, which is configured to store said pixel information stemming from said photosensor (Wang, Fig 2 shows that each pixel 18 includes an AER 42 logic that processes the pixel signals associated to an “ON-event” and to and “OFF-event” (See [0034]). As for the storage, Wang teaches in paragraph [0031] that the DVS when in camera devices can greatly reduce power, data storage and computation requirements. Also, Wangs teaches in Fig 12 a system memory 169 that is capable of store data ([0062]) and a peripheral memory 171 that is capable of storing data ([0061; 0064])”; however, Wang is silent about “and/or said secondary processing unit comprises for each photosensor of the group of photosensors a secondary event storage memory, which is configured to store said pixel information stemming from said photosensor”, which in the same field of endeavor is taught by Liu. Liu teaches an event-based sensor as Wang and in Fig 6, it teaches a diagram of a discharge-compare-reset circuit that is configured to determining a timing-correlation within a filter cell 60, wherein the filter cell 600 includes a comparator Comp, a capacitor C1 configured to store event timing information, and a transistor M1 configured to change a comparator. See [0071]). 
Therefore, it would have been obvious to the one skilled in the art to combine modify Wang DVS with some of the aspects the of Liu event-based sensor such as the correlation logic to include a secondary correlation logic, which would improve Wang’s to be include a secondary event storage memory provided as a capacitor (See Liu [0071]).

Regarding Claim 9:
The rejection of claims 1 and 8 is incorporated herein. Claim 9 disclose basically the same elements as claim 8, but with a slightly difference in the writing. As for claim 9 limitations “wherein said processing unit comprises for each photosensor of the group of photosensors a storage memory, which is configured to store said pixel information stemming from said photosensor ((Wang, Fig 2 shows that each pixel 18 includes an AER 42 logic that processes the pixel signals associated to an “ON-event” and to and “OFF-event” (See [0034]). As for the storage, Wang teaches in paragraph [0031] that the DVS when in camera devices can greatly reduce power, data storage and computation requirements. Also, Wangs teaches in Fig 12 a system memory 169 that is capable of store data ([0062]) and a peripheral memory 171 that is capable of storing data ([0061; 0064])”, (Wang is silent about “and said secondary processing unit comprises for each photosensor of the group of photosensors a secondary storage memory, which is configured to store said pixel information stemming from said photosensor, wherein said secondary storage memory is configured to receive said pixel information from said storage memory”, which is taught by Liu. Liu teaches an event-based sensor as Wang and in Fig 6, it teaches a diagram of a discharge-compare-reset circuit that is configured to determining a timing-correlation within a filter cell 60, wherein the filter cell 600 includes a comparator Comp, a capacitor C1 configured to store event timing information, and a transistor M1 configured to change a comparator. See [0071]).
Therefore, it would have been obvious to the one skilled in the art to combine modify Wang DVS with some of the aspects the of Liu event-based sensor such as the correlation logic to include a secondary correlation logic, which would improve Wang’s to be include a secondary event storage memory provided as a capacitor (See Liu [0071]).
 Regarding Claim 10:
The rejection of claim 1 is incorporated herein. As for claim 10 limitationswherein said processing unit and/or said secondary processing unit are/is configured to receive a selection signal and in response to said selection signal to transmit, depending on said pass signal or on said at least one pass signal, pixel information that said cell or said selected cell contains to be read in a parallel fashion (Wang, Fig 2 and Fig 4, teaches that when the pixel cluster has an “ON-event” happening the  AER will do the processing based on signal 44 and when the pixel cluster has an :OFF-event” happening the AER 42 would do the processing based on the signal 45. As for that matter, the processing unit selecting rows for all the pixels that have crossed the threshold line (for the “ON-event” or “OFF-event) may assert a corresponding request signal in the column direction (See [0034]). Liu, Fig 6, teaches that an address selector 221 may receive the event address bits Addr < 0: N> included in the signal AER and route the received address bits Addr < 0: N> to the input of an X-axis decoder 222 and a Y-axis decoder 223, which is understood that at least one pass signal, pixel information which is selected in the cells selected to be read out (See [0068]).
Therefore, it would have been obvious to the one skilled in the art to combine modify Wang DVS with some of the aspects the of Liu event-based sensor such as an address selector that may receive the event address as part of the secondary processing unit that may include response to an “ON-event” or the an “OFF-event” to have it processed using an input of an X-axis decoder and an Y-axis address decoder (See Liu [0068]).
Regarding Claim 11:
The rejection of claim 1 is incorporated herein. As for claim 11 limitations“wherein said pixel encoding circuit is a change detection circuit, which is configured to transform the analog sensor signal generated by said photosensor into the digital pixel information, which indicate a change in the sensor signal generated by said photosensor” (As discussed for claim 1, Wang teaches that all the changes in a scene can be done by efficient encoding, wherein he inverter 28 generates during a sampling period is logarithmically encoded and the output of the sensor 12 contains an asynchronous stream of pixel addresses event that directly encode the changes of a scene being monitored/detected. See [0003; 0031; 0033; 0034]). Liu teaches that the event may include an event that is associated with a change of an input and for example, the event may include a change in the light intensity and wherein the amount of change in a logarithmic intensity exceeds an upper threshold or a lower threshold (See [0039; 0040]).
Therefore, it would have been obvious to the one skilled in the art to combine modify Wang DVS with some of the aspects the of Liu event-based sensor such as the encoding circuit is actually a change detection circuit, which may change an event that is associated with a change in light amount (See Liu [0039; 0040])

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697